Citation Nr: 0808205	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-24 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to a rating for a left knee disability in 
excess of 10 percent from July 3, 2001, to May 2, 2004, and 
in excess of 20 percent from May 3, 2004.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1989 to May 1989 and from November 1989 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 14, 
2007, which vacated a September 2005 Board decision and 
remanded these issues for additional development.  The appeal 
initially arose from a July 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in correspondence dated in December 2007 
the veteran's attorney raised again the issue of entitlement 
to a total rating based upon individual unemployability.  VA 
records show the veteran had withdrawn an appeal of this 
issue by correspondence dated in August 2007.  The matter is 
referred to the RO for appropriate action.

The Board also notes that subsequent to the Board's September 
2005 decision the RO adjudicated the issues of entitlement to 
service connection for depression and post-traumatic stress 
disorder.  The available record indicates these issues have 
been perfected for appellate review under a separate docket 
number, but that the RO has not certified the appeal to the 
Board.  The veteran is shown to be presently represented in 
these matters before VA by a veterans service organization.  
The RO should take appropriate action to develop that appeal 
as required by VA law with consideration of any action 
necessary for administrative convenience.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a November 2007 decision, the Court found the prior Board 
determination had, in essence, failed to provide adequate 
reasons and bases to support the decision rendered.  It was 
specifically noted that entitlement to an additional rating 
for arthritis had not been discussed and that a remand was 
necessary to adequately discuss the effects of the veteran's 
pain and fatigability on her service-connected knee 
disabilities.  It was also noted that the issue of 
entitlement to service connection for complex regional pain 
syndrome should be considered in the first instance.  In 
response to the asserted claim as to a failure to comply with 
the duty to assist because Social Security Administration 
(SSA) records were not obtained the Court requested an 
evaluation on remand for any further development required.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claims by correspondence dated in July 2001, 
August 2001, February 2003, and September 2004.  The Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2006.  The Board finds that as this case 
must be remanded for additional development any remedial 
notice required as result of the decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), should be provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Court has also recently held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that a review of the record indicates the 
veteran has received treatment for her knee disabilities 
subsequent to the September 2005 Board decision and that an 
April 2007 VA social survey report noted she had re-injured 
her legs in an April 2003 work-related incident.  In 
statements in support of this appeal the veteran's attorney 
asserted that SSA records associated with a disability claim 
should be obtained.  Therefore, the Board finds that 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her service connection claim 
for complex regional pain syndrome, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that she is 
expected to provide, and (4) to request 
or tell her to provide any evidence in 
her possession that pertains to the 
claim.  These notice requirements are to 
be applied to all elements of the claim.  

2.  The veteran should be provided any 
additional VCAA notice required on her 
increased rating claims as result of the 
decision in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. 
January 30, 2008).  This includes 
notification (1) that to substantiate her 
claims she must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on her employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
her employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that she may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for knee disabilities 
since April 2003 including those 
associated with any related workman's 
compensation claims.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability benefit claim, as well as all 
associated medical records.

5.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate physician for opinions as to 
the current nature and extent of her 
service-connected knee disabilities and 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that she has complex 
regional pain syndrome as a result of an 
injury or disease incurred or aggravated 
during active service.  The physician 
should identify all present 
manifestations of the service-connected 
knee disabilities including any evidence 
of recurrent subluxation or lateral 
instability.  Complete range of motion 
and X-ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

The physician should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.  

7.  The issue of entitlement to service 
connection for complex regional pain 
syndrome should be adequately developed 
and adjudicated.  The veteran and her 
attorney should be notified of any 
decision and of her appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.  

8.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  Different levels of 
disability compensation should be 
considered in accordance with the 
decision in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but any change resulting 
in the reduction or discontinuance of any 
current compensation payments must 
include consideration of the requirements 
of 38 C.F.R. § 3.105(e).  If any benefit 
sought remains denied, the veteran and 
her attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



